DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 06/21/2021 is acknowledged and entered.

Claims 1-37, 45, 46, and 59-61 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-37, 45, 46, and 59-61 are currently pending.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-35, 45, and 46) in the reply filed on 06/21/2021 is acknowledged.  The elected invention is as follows: “Applicant elects, without traverse, Group I, Claims 1-37, 45, and 46, directed to a composition”.

Claims 59-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2021.
Further with regard to the rejoinder as discussed in the previous Office Action (para. 8 bridging pgs. 5 and 6), applicant is reminded that as recognized by MPEP § 821.04(b), where claims directed to a product and to a process of making and/or using the product are presented in the same application, applicant may be called upon under 35 U.S.C. 121 to elect claims to either That is in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Upon rejoinder of claims directed to a previously nonelected process invention, the restriction requirement between the elected product and rejoined process will be withdrawn.

Applicant’s election without traverse of a species for a type of composition in the reply filed on 06/21/2021 is acknowledged.  The elected species is as follows: “Applicant further elects without traverse the compound MA6-122-9 (see page 129, line 24, to page 130, page 9 of the substitute specification)
    PNG
    media_image1.png
    110
    181
    media_image1.png
    Greyscale
”.

Claims 4, 9, 14-37, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2021.








It is relevant to note that applicant’s elected species (i.e. “the compound MA6-122-9 (see page 129, line 24, to page 130, page 9 of the substitute specification)
    PNG
    media_image1.png
    110
    181
    media_image1.png
    Greyscale
”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1-3, 5-8, 10-13, and 45 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2017/022711 that was filed on 03/16/2017.  PCT/US2017/022711 claims priority to three (3) provisional applications, which are 62/309,246 that was filed on 03/16/2016, 62/395,757 that was filed on 09/16/2016, and 62/454,028 that was filed on 02/02/2017.  Therefore, this application has an effective filing date of 03/16/2016 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 06/24/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the PTO-1449 form.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  as indicated in the previous Office action (para. 3 on pg. 2), claim 1 has an improper status identifier for it has been amended to add the new limitation of “the bond --- is present or absent”.  This limitation was not in the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-13, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite the limitation of “substituted or unsubstituted alkylheteroaryl” for the definition regarding the instant claimed variables “R', R", and R"'” and/or the instant claimed variables “R1, R2, and R3”.  This limitation is vague and indefinite.  The term ‘alkylheteroaryl’ is not a recognized term in the chemical art and the present specification does not define this term with any type of specificity such as its structural features.  Consequently, it is unclear as to the metes and bounds regarding the structural feature(s) of the instant claimed variables “R', R", and R"'” and “R1, R2, and R3”.  Thus, claims 1, 11, and 12; and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claims 1 and 12 recite the limitation of “substituted or unsubstituted cycloalkyl, substituted or unsubstituted cycloalkyl;” for the definition regarding the instant claimed variables “R1, R2, and R3”.  This limitation is vague and indefinite.  Here, the phrase ‘substituted or unsubstituted cycloalkyl’ is a definite expression, and as a result, the addition of the phrase ‘substituted or unsubstituted cycloalkyl’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Accordingly, claims 1 and 12; and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 11 recites the “composition of claim 1, wherein the compound has a structure as represented by Formula I-A: 
    PNG
    media_image2.png
    253
    314
    media_image2.png
    Greyscale
 wherein, A comprises C, S; substituted or unsubstituted C1-C8 alkyl, or combinations thereof; and R6 and R7 are individually =O, hydrogen, C1-C8 alkyl, or R6 and R7 combine to form =O”.  The limitation of ‘A comprises C, S; substituted or unsubstituted C1-C8 alkyl’ is vague and indefinite.  Here, the term ‘C’ is a definite expression, and as a result, the addition of the term ‘substituted or unsubstituted C1 alkyl’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Thus, claim 11 and its dependent claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 12 recites the “composition of claim 1, wherein the compound has a structure as represented by Formula I-A-1: 
    PNG
    media_image3.png
    261
    337
    media_image3.png
    Greyscale
wherein, A comprises C, S; substituted or unsubstituted C1-C8 alkyl, or combinations thereof; R1, R2, and R3 are individually selected from the group consisting of hydrogen, halogen, hydroxyl, azide, alkoxyl, sulfhydryl, imino, amido, phosphonate, phosphinate, carbonyl, carboxyl, cyano, silyl, ether, alkylthio, sulfonyl, sulfonamido, ketone, aldehyde, substituted or unsubstituted amine, substituted or unsubstituted amide, nitro, ester, morpholino, dioxolane, substituted or unsubstituted alkyl, substituted or unsubstituted alkylhalide, substituted or unsubstituted aralkyl, substituted or unsubstituted alkenyl, substituted or unsubstituted alkynyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted cycloalkyl; substituted or unsubstituted heterocyclyl; substituted or unsubstituted cycloalkenyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, substituted or unsubstituted arylalkyl, substituted or unsubstituted heteroalkyl, substituted or unsubstituted alkylheteroaryl, and combinations thereof; and R6 and R7 are individually =O, hydrogen, C1-C8 alkyl, or R6 and R7 combine to form =O”.  The limitation of ‘A comprises C, S; substituted or unsubstituted C1-C8 alkyl’ is vague and indefinite.  Here, the term ‘C’ is a definite expression, and as a result, the addition of the term ‘substituted or unsubstituted C1 alkyl’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Thus, claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-12, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendry et al. (US Patent 5,238,947).
For claims 1-3, 5-8, 10, and 45, Hendry et al. claim a compound of the formula: 
    PNG
    media_image4.png
    104
    284
    media_image4.png
    Greyscale
 or its pharmaceutically acceptable salt (Claim 1).  This compound anticipates the compound as recited by instant claim 1 (i.e. ‘a compound having a structure represented by Formula I: 
    PNG
    media_image5.png
    308
    404
    media_image5.png
    Greyscale
’); where ‘Ar’ is a substituted phenyl (refers also to instant claims 2 and 45); ‘R3’ is a hydroxyl (refers also to instant claims 5 and 8); ‘L’ is ‘C(=O)R'’; ‘R'’ is a substituted alkyl (refers also to instant claim 3); ‘R1’ and ‘R2’ are individually a R4 and R5’ are individually a hydrogen (refers also to instant claim 10); ‘R8’ is a hydrogen; the bond --- is absent; and x is 1.
For claims 1 and 11, Hendry et al. claim a compound of the formula: 
    PNG
    media_image4.png
    104
    284
    media_image4.png
    Greyscale
 or its pharmaceutically acceptable salt (Claim 1).  This compound anticipates the compound as recited by instant claims 1 and 11 (i.e. ‘the compound has a structure as represented by Formula I-A: 
    PNG
    media_image2.png
    253
    314
    media_image2.png
    Greyscale
’); where ‘Ar’ is a substituted phenyl; ‘R3’ is a hydroxyl; ‘A’ is C2 alkyl; ‘R6 and R7 combine to form =O’; ‘R1’ and ‘R2’ are individually a hydrogen; ‘R4 and R5’ are individually a hydrogen; ‘R8’ is a hydrogen; the bond --- is absent; and x is 1.
For claims 1 and 12, Hendry et al. claim a compound of the formula: 
    PNG
    media_image4.png
    104
    284
    media_image4.png
    Greyscale
 or its pharmaceutically acceptable salt (Claim 1).  This compound anticipates the compound as recited by instant claims 1 and 12 (i.e. ‘the compound has a structure as represented by Formula I-A-1: 
    PNG
    media_image3.png
    261
    337
    media_image3.png
    Greyscale
’); where ‘A’ is C2 alkyl; R6 and R7 combine to form =O’; ‘R3’ is a hydroxyl; ‘R1’ and ‘R2’ are individually a hydrogen; ‘R4 and R5’ are individually a hydrogen; ‘R8’ is a hydrogen; the bond --- is absent; and x is 1.
Therefore, the compound of Hendry et al. do anticipate the instant claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020